DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Claim Status
Claims 1, 3-38 are pending.
Claims 3-4, 10-11, and 29-38 are withdrawn from consideration.
Claims 1 and 5-6 are currently amended.
Claims 1-2, 5-9, and 12-28 are examined on the merits.

Response to Arguments - Drawings
Applicant's amendment to the figure captions filed on 07/25/2022 have overcome the objection.

Response to Arguments - Improper Markush Groups
The rejection has been withdrawn as the promoters are all from the pAt.Erecta locus.

Response to Arguments - Indefiniteness
Applicant's amendments filed 07/25/2022 have overcome the rejection of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	 
Claims 1, 5-9, 12-13, 15-18, 23-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Meng et al 2011 (The Plant Cell 23: p. 942-960) and further in view of Torii et al (US 2005/0223428 A1).
The claims recombinant DNA constructs comprising a DNA construct encoding a florigenic FT protein least 80%-100% identical to SEQ ID NO:8 operably linked to a vegetative stage promoter at least 85%-100% identical to SEQ ID NO:21 (claims 1, 5, 8, 9), wherein the polynucleotide sequence is at least 80% identical to SEQ ID NO:7 (claim 6), wherein the promoter is meristem preferred (claim 7), wherein the recombinant DNA construct is comprised in an Agrobacterium vector (claims 12 and 13). The claims are also drawn to transgenic plants comprising an insertion of the recombinant DNA construct of claim 1 in its genome (claim 15), wherein the plant is homozygous or hemizygous for the insertion (claim 17), wherein the plant is a short day plant (claim 18), wherein the plant produces more flowers per node (claim 23, more fruits (claim 24), flowers earlier (claim 25), has more floral racemes (claim 26), and transgenic plant parts comprising the recombinant DNA construct of claim 1 including seed (claims 27-28). 
Meng et al teach transgenic maize plants ectopically expressing ZCN8 which the same polypeptide as instant SEQ ID NO:8 and the same polynucleotide as instant SEQ ID NO:7 (p. 951-952). The promoters used to drive expression of the ZCN8 gene were ZM-ADF4 and ZMM4 both of which are considered both meristem-preferred and vegetative stage promoters based on the descriptions provided in the instant specification. Meng et al teach that the transgenic plants were outcrossed and T1 plants were used for flowering assay which means that said plants were hemizygous for the transgene (right column, p. 951). Meng et al further teach that the transgenic plants were made via Agrobacterium transformation and the use of Agrobacterium vector (p. 957). The flowering phenotypes recited would have been inherent features to the plants as Meng et al used the exact same gene operably linked to meristem preferred and vegetative stage promoters. Meng et al further state, “ectopic expression of ZCN8 in shoot apices prior to floral transition promotes early flowering” (left column, p. 952).
	Meng et al do not teach a promoter having at least 85% identical to SEQ ID NO:21 nor do they teach a transgenic plant having a homozygous insertion. 
	Torii et al teach SEQ ID NO:13 which is an ERECTA promoter that is 100% identical to instant SEQ ID NO:21 (see alignment below). Torii et al further teach that ERECTA is expressed at high levels in the shoot apical meristem (paragraph 75).
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to substitute the ERECTA promoter of Torii et al for the promoters of Meng et al as both promoters would have led to ectopic expression of the ZCN8 gene in the shoot apices. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the references as molecular cloning methods are long practiced in the art and the teaching of Meng et al expression in the shoot apices leads to early flowering. Further, it would have been prima facie obvious to a person of ordinary skill in the art to self the plant to make a maize plant homozygous for the transgene. A person of ordinary skill in the art would have been motivated to make a maize plant homozygous for the insertion so that it is guaranteed that all progeny carry the transgene. This would simplify any breeding program using said maize plant.  As such, claim 1, 5-9, 12-13, 15-18, 23-28 is/are rejected under 35 U.S.C. 103 as being obvious.   
RESULT 11
US-11-027-304-13
; Sequence 13, Application US/11027304
; Publication No. US20050223428A1
; GENERAL INFORMATION:
;  APPLICANT: Torii, Keiko  U.
;  APPLICANT:  Shpak, Elena  D.
;  TITLE OF INVENTION: METHODS FOR MODULATING PLANT GROWTH
;  FILE REFERENCE: UWOTL22663
;  CURRENT APPLICATION NUMBER: US/11/027,304
;  CURRENT FILING DATE:  2004-12-30
;  PRIOR APPLICATION NUMBER: US 60/558,529
;  PRIOR FILING DATE: 2004-04-01
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 13
;   LENGTH: 1802
;   TYPE: DNA
;   ORGANISM: Arabidopsis Thaliana
US-11-027-304-13

  Query Match             100.0%;  Score 901;  DB 19;  Length 1802;
  Best Local Similarity   100.0%;  
  Matches  901;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACCGACCGGAGCCAACCAAACCGGTTAACATCCTAAAACCAATCATATTTTATTAAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        806 AAACCGACCGGAGCCAACCAAACCGGTTAACATCCTAAAACCAATCATATTTTATTAAGT 865

Qy         61 TTTGTGTTGATGCTAAACCAAAAATCATTGGCATGCATATTTCTAAATTTAGTAATAAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        866 TTTGTGTTGATGCTAAACCAAAAATCATTGGCATGCATATTTCTAAATTTAGTAATAAAC 925

Qy        121 AAAAACACTTAGAAATCACACGTTCACTATACTAAAAAACGTTGACAAAAACACAACAAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        926 AAAAACACTTAGAAATCACACGTTCACTATACTAAAAAACGTTGACAAAAACACAACAAC 985

Qy        181 TATACTAATAATTAAAGAAGAGAAAACTGAACCAAACTTTTTGTAAACTCCTGAATTTAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        986 TATACTAATAATTAAAGAAGAGAAAACTGAACCAAACTTTTTGTAAACTCCTGAATTTAA 1045

Qy        241 ATTAGTAATTGAAGTAAGAAGATGAAGAAGAACATGTTAAGCAAACAAAAAAATTACACT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1046 ATTAGTAATTGAAGTAAGAAGATGAAGAAGAACATGTTAAGCAAACAAAAAAATTACACT 1105

Qy        301 AAAATCATATAAAAATACATAATTACAAAAGTACCCATAAGATGGATTTATTGATATGGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1106 AAAATCATATAAAAATACATAATTACAAAAGTACCCATAAGATGGATTTATTGATATGGG 1165

Qy        361 TCATCTGTGAAACAAGCCACAGAGAGACAAAGACTCGTAAGTATTGGGCAACGAAAGCGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1166 TCATCTGTGAAACAAGCCACAGAGAGACAAAGACTCGTAAGTATTGGGCAACGAAAGCGA 1225

Qy        421 CCTCCTTTATTCACCACTGCCATTAACATGTTCTTCTTCTCCTTCTTCTTCTACATTTTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1226 CCTCCTTTATTCACCACTGCCATTAACATGTTCTTCTTCTCCTTCTTCTTCTACATTTTA 1285

Qy        481 TGACCGTTTTACCCTTCAAGAGAGAGAAACAAAATCACTCCCTCTCACTCACTCTATCTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1286 TGACCGTTTTACCCTTCAAGAGAGAGAAACAAAATCACTCCCTCTCACTCACTCTATCTC 1345

Qy        541 TCTCTTCTGCAAAGCTTCAGAACTCTGGCAGAGAGATAAAAGATGATGGGGTTTTTAACT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1346 TCTCTTCTGCAAAGCTTCAGAACTCTGGCAGAGAGATAAAAGATGATGGGGTTTTTAACT 1405

Qy        601 TTATCCTCCCCAAATAATTCTTCTTCCCTTCATCTCTCTCTCTTACACAACAGGTCCCTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1406 TTATCCTCCCCAAATAATTCTTCTTCCCTTCATCTCTCTCTCTTACACAACAGGTCCCTA 1465

Qy        661 CATTTGTACAATCTCCTCTCTTTAAAGACTCTCTCTCTTTCTCTCTCCATCTCTATCTTA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1466 CATTTGTACAATCTCCTCTCTTTAAAGACTCTCTCTCTTTCTCTCTCCATCTCTATCTTA 1525

Qy        721 CTCTGTATTTCTGTCGTCTGAGCACTCAATGAAACCACTGTAAATTTCCGCCAGAATTTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1526 CTCTGTATTTCTGTCGTCTGAGCACTCAATGAAACCACTGTAAATTTCCGCCAGAATTTG 1585

Qy        781 ATGTGATGGAACGATAAAAATCATTTTTTCTCGGTTAAAGTAAAAAAACAAAAACAAATT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1586 ATGTGATGGAACGATAAAAATCATTTTTTCTCGGTTAAAGTAAAAAAACAAAAACAAATT 1645

Qy        841 TCTGTAGAAATCATAATAAAAGAAAGAAAAAAAATCTAATGTCGGTACATAATACGGTTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1646 TCTGTAGAAATCATAATAAAAGAAAGAAAAAAAATCTAATGTCGGTACATAATACGGTTC 1705

Qy        901 T 901
              |
Db       1706 T 1706

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Meng et al 2011 (The Plant Cell 23: p. 942-960) and Torii et al (US 2005/0223428 A1) as applied to claims 1, 5-9, 12-13, 15-18, 23-28 above, and further in view of Ainley et al (US 2014/0304853 A1).
Claim 14 is drawn to a donor template molecule for site-specific integration comprising the recombinant DNA construct of claim 1.  
	Meng et al and Torii et al collectively teach all the limitations of claim 14.
	Meng et al and Torii et al collectively do not teach a donor template.
	Ainley et al teach donor molecules for site-specific integration of any polynucleotide into a plant cell genome (see entire document, especially paragraph 168-175).  
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to put the recombinant taught by DNA of Meng et al and Torii et al into a donor molecule of Ainley et al as the methods of Ainley et al could then be used to target the ZCN8 expression construct of Meng et al and Torii et al to a desirable place in the plant genome which would be more likely to guarantee stable expression and minimize the likelihood that the inserted would insert itself into a gene whose loss of function would lead to an undesirable phenotype. Accordingly, claim 14 is/are rejected under 35 U.S.C. 103 as being obvious.  

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al 2011 (The Plant Cell 23: p. 942-960) and Torii et al (US 2005/0223428 A1) as applied to claims 1, 5-9, 12-13, 15-18, 23-28 above, and further in view of Danilevskaya et al (US 2006/0272057 A1).
The claims are drawn to the transgenic plant of claim 15, wherein the plant is a dicot, leguminous, or soybean (claim 19-21), wherein the soybean plant produces more pods per node (claim 22).
	Meng et al and Torii et al collectively teach all the limitations of claim 15.
	Meng et al and Torii et al collectively do not teach that the plant is soybean.
	Danilevskaya et al teach expression cassette operably linked to a promoter comprising coding sequences for altering plant architecture including SEQ ID NO:15 which is 100% identical to instant SEQ ID NO: 7 and encodes the exact same polypeptide as instant SEQ ID NO:8 and contemplate constitutive promoters such as the 35S CaMV, actin, Nos among others (these meet the definition of vegetative stage promoter provided in the specification (paragraph 111). They teach expression cassettes transformed into one of the listed plant species including soybean (a short day plant according to the instant specification) (claims 1-9, 50-56).. 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the constructs collectively taught by Meng et al and Torii et al to transform soybean as taught by Danilevskaya et al. The claimed phenotype recited would have been an inherent feature to the collectively taught plants as meng et al/Danilevskaya et al used the exact same gene as is claimed operably linked to the same promoter as is claimed taught by Torii et al. Accordingly, claims 19-22 is/are rejected under 35 U.S.C. 103 as being obvious.
 

Response to Arguments – Claim Rejections - 35 USC § 103
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive
Applicant urges Meng does not teach or suggest that promoters from non-maize species could be used for ectopic expression of ZCN8 in maize. They urge that floral signaling pathways and expression of flowering genes differ between plant species Accordingly, one of ordinary skill in the art would not have been motivate to combine a promoter from a different species to transform maize. Further, the result of the claimed construct increasing the number of pods per node in soybean would have been a surprising result. Meng is completely silent about this embodiment which was demonstrated in instant example 6. 
This argument is not persuasive, because while Meng does provide suggestions that plant species do differ in some ways flowering, the process of flowering is conserved in many ways. Meng teaches, “The function of FT as a floral activator is widely conserved in plant species, although FT is regulated differently depending on the photoperiod sensitivity of the species,” and “We hypothesized that the transcription level of any maize FT-like gene that might possess florigenic activity would be elevated
during the floral transition, similar to accumulation of FT transcripts in Arabidopsis and rice.” (p. 943). Moreover, a brief search of the prior art will yield many examples FT genes from a given species being used to induce early flowering in another species (The Examiner is taking official notice on this and will provide such references if requested). Finally, given that Meng states, “ectopic expression of ZCN8 in shoot apices prior to floral transition promotes early flowering” and Torii teaches that the ERECTA promoter produces the ERECTA protein at high levels in shoot apices, a person of ordinary skill in the art would have been motivated to combine the teachings of prior art to have a construct comprising a ERECTA promoter operably links to ZCN8 encoding transgene. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an increased number of pods per node in soybean expressing pAt.ERECTA linked to ZCN8) are not recited in the majority of the rejected claim(s). Only claim 22 is limited to the feature which Applicant asserts as being the unexpected result; however, even this claim recites a broader scope of potential constructs that can be used than is supported by the results in the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has not taught non-obviousness for the invention as broadly claimed.  See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of nonobviousness should be commensurate with the scope of the claims.
The Federal Circuit Court found that “Obviousness does not require absolute predictability of success. Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice.” In re O’Farrell, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663